Exhibit 10.14

EMPLOYMENT AGREEMENT

This Agreement is made as of February 27, 2007, between Gannett Co., Inc., a
Delaware corporation (“Gannett”), and Craig A. Dubow (“Dubow”).

Dubow has contributed substantially to the growth and success of Gannett.
Gannett desires to retain Dubow’s services as set forth in the Agreement and to
provide the necessary consideration to assure such services.

Gannett and Dubow therefore agree as follows:

1. Employment. Gannett hereby employs Dubow as its Chairman, President and Chief
Executive Officer or in such other senior executive position as the Board of
Directors and Dubow shall mutually agree upon. Dubow hereby accepts the
employment specified herein, agrees to perform, in good faith, the duties,
consistent with his position, prescribed by the Board of Directors, abide by the
terms and conditions described in this Agreement and to devote his full working
time and best efforts to Gannett. These obligations shall not restrict Dubow
from engaging in customary activities as a director or trustee of other business
or not-for-profit organizations so long as such activities, in the reasonable
opinion of the Board of Directors of Gannett, do not materially interfere with
the performance of Dubow’s responsibilities under this Agreement or create a
real or apparent conflict of interests. Gannett agrees to nominate Dubow for
election to the Board as a member of the management slate at each annual meeting
of stockholders during his employment hereunder at which Dubow’s director class
stands for election. Dubow agrees to serve on the Board if elected.

2. Term of Employment. The term of employment under this Agreement shall
commence on the date set forth above and shall expire on December 31, 2009,
provided that on December 31, 2007, and on each subsequent anniversary thereof,
the term shall be deemed to have been extended by the parties for an additional
one-year period, until either party gives notice, not less than 90 days prior to
December 31, 2007, or an anniversary thereof, of a decision not to extend for an
additional one-year period.

3. Compensation. During the term of Dubow’s employment, Gannett shall pay him a
base salary at the rate of $1,200,000 per annum or such greater amount as the
Executive Compensation Committee shall determine (“Base Salary”). Such Base
Salary shall be payable in accordance with Gannett’s standard payroll practices
for senior executives. Gannett may pay Dubow a bonus in such amount and at such
time or times as the Executive Compensation Committee shall determine.

4. Reimbursement for Expenses. Dubow shall be expected to incur various
reasonable business expenses customarily incurred by persons holding like
positions, including but not limited to traveling, entertainment and similar
expenses incurred for the benefit of Gannett. Gannett shall reimburse Dubow for
such expenses from time to time, at Dubow’s request, and Dubow shall account to
Gannett for such expenses.

 



--------------------------------------------------------------------------------

5. Termination of Agreement by Gannett.

(a) Gannett shall have the right to terminate this Agreement under the following
circumstances:

(i) Upon the death of Dubow.

(ii) Upon notice from Gannett to Dubow in the event of an illness or other
disability which has incapacitated him or can reasonably be expected to
incapacitate him from performing his duties for six months as determined in good
faith by the Board.

(iii) For good cause upon notice from Gannett. For this purpose, “good cause”
means (1) any intentional, non-incidental misappropriation of funds or property
of Gannett by Dubow; (2) unreasonable (and persistent) neglect or refusal by
Dubow to perform his duties as provided in Section 1 hereof and which he does
not remedy within thirty days after receipt of written notice from Gannett;
(3) the material breach by Dubow of any provision of Sections 9 or 13 which he
does not remedy within thirty days after receipt of written notice from Gannett;
or (4) conviction of Dubow of a felony.

(b) If this Agreement is terminated pursuant to Section 5(a) above, Dubow’s
rights and Gannett’s obligations hereunder shall forthwith terminate except as
expressly provided in this Agreement.

(c) If this Agreement is terminated pursuant to Section 5(a)(i) hereof, (1) in
addition to the proceeds from the life insurance policy referred to on Exhibit A
hereto and any other benefits under the plans, programs, practices and policies
relating to death as are applicable to Dubow on the date of his death, Dubow’s
estate shall be entitled to receive a cash payment equal to two times the sum of
(a) his Base Salary as in effect on the date of his death and (b) the greater of
(i) his most recent annual bonus as of the date of his death or (ii) the average
of his three most recent annual bonuses as of the date of his death, and (2) all
stock options, restricted stock units and any time-based equity awards granted
to Dubow shall vest in full on the date of his death and the stock options and
any stock appreciation rights granted on or after July 15, 2005 shall be
exercisable by his estate, or by a person who acquires the right to exercise the
stock options or stock appreciation rights by bequest or inheritance or by
reason of his death, for the lesser of the remaining term thereof or four years.
The cash payment described in clause (c)(1) is conditioned upon and subject to
Dubow’s estate or beneficiaries executing a valid release agreement in such form
as Gannett may reasonably require with respect to claims which Dubow or his
estate or beneficiaries may have arising out of Dubow’s employment (the
“Release”) and shall be made to Dubow’s estate in a lump sum within 30 days
after Dubow’s death if the Release becomes effective and non-revocable or, if
not made then, within seven (7) days after the Release becomes effective and
non-revocable.

 

- 2 -



--------------------------------------------------------------------------------

(d) If this Agreement is terminated pursuant to Section 5(a)(ii) hereof, (1) in
addition to any other benefits under the plans, programs, practices and policies
relating to disability as are applicable to Dubow as of the date his employment
terminates (the “Termination Date”), Dubow shall be entitled to receive a cash
payment equal to two times the sum of (a) his Base Salary as in effect on his
Termination Date and (b) the greater of (i) his most recent annual bonus as of
the Termination Date or (ii) the average of his three most recent annual bonuses
as of the Termination Date; provided, however, that if Dubow’s condition at the
time of his termination does not entitle him to disability income or to salary
continuation payments from Gannett or from its insurer under the terms of the
Gannett long-term disability plan, or any successor Gannett plan or policy in
effect at the time of such disability, then subject to Section 20 of this
Agreement, Gannett shall provide Dubow with the disability income or salary
continuation payments that would have been provided if he had qualified for them
under such plan as of the Termination Date; and, provided further, that if and
when Dubow later becomes entitled to disability income or to salary continuation
payments from Gannett or from its insurer under the terms of the Gannett
long-term disability plan, or any successor Gannett plan or policy in effect at
the time of such disability, the compensation payable to him hereunder shall be
inclusive of any such disability income or salary continuation and shall not be
in addition thereto; (2) all stock options, restricted stock units and any
time-based equity awards granted to Dubow shall vest in full on the Termination
Date and the stock options and any stock appreciation rights granted on or after
July 15, 2005 shall be exercisable for the lesser of the remaining term thereof
or four years. The cash payment described in clause (d)(1) is conditioned upon
and subject to Dubow or his representatives executing the Release and shall be
made in a lump sum within 30 days after the Termination Date if the Release has
become effective and non-revocable or, if not made then, within seven (7) days
after the Release has become effective and non-revocable.

(e) Gannett may terminate Dubow’s employment during the term of this Agreement
for reasons other than those set forth in Section 5(a), subject to the
applicable provisions of this Agreement that are intended to survive termination
of employment.

6. Termination of Agreement by Dubow. Dubow shall have the right to terminate
his employment under this Agreement for “good reason” upon 30 days’ notice to
Gannett given within 90 days following the occurrence of any of the following
events without his consent, each of which shall constitute a “good reason” for
such termination; provided, that the events described in clauses (b), (d) and
(e) below shall not constitute “good reason” if the event is remedied by Gannett
within 30 days after receipt of notice given by Dubow to Gannett specifying the
event:

(a) Dubow is not elected or retained as Chairman, President and Chief Executive
Officer (or such other senior executive position as Dubow may have agreed to
serve in) or is not nominated for election to the Board as a member of the
management slate at any annual meeting of stockholders during his employment
hereunder at which Dubow’s director class stands for election.

 

- 3 -



--------------------------------------------------------------------------------

(b) Gannett acts to materially reduce Dubow’s duties and responsibilities
hereunder.

(c) Dubow is required to report to anyone other than Gannett’s Board of
Directors.

(d) Gannett acts to change the principal geographic location of the performance
of Dubow’s duties from the Washington, D.C. Metropolitan area.

(e) Gannett materially breaches this Agreement.

7. Consequence of Termination or Expiration of Agreement. If this Agreement is
terminated by Dubow for any reason other than pursuant to Section 6 hereof, or
Dubow’s term of employment expires by reason of Dubow failing to extend it,
Dubow’s rights and Gannett’s obligations hereunder shall forthwith terminate
except as expressly provided in this Agreement. If Dubow’s employment is
terminated by Dubow pursuant to Section 6 hereof, or by Gannett for any reason
other than the reasons specified in Section 5(a), or Dubow’s term of employment
expires by reason of Gannett failing to extend it and Dubow ceases employment
upon expiration of the term, and conditioned upon and subject to Dubow executing
the Release, the following shall apply:

(a) Dubow shall be paid all earned but unpaid compensation, accrued vacation and
accrued but unreimbursed expenses required to be reimbursed under this
Agreement; and

(b) Gannett shall pay to Dubow in a lump sum in cash within 30 days after the
Termination Date if the Release has become effective and non-revocable or, if
not made then, within seven (7) days after the Release has become effective and
non-revocable, a cash severance payment equal to two (2) times the sum of
(i) his Base Salary as in effect on the Termination Date and (ii) the greater of
(A) his most recent annual bonus as of the Termination Date or (B) the average
of his three most recent annual bonuses as of the Termination Date. If Dubow is
entitled to received a change in control payment under Section 10, the amount
determined under this Section 7(b) shall be reduced (but not below zero) by the
amount paid to Dubow under Section 10; and

(c) All stock options, restricted stock units and any time-based equity awards
granted to Dubow shall vest in full on the Termination Date and the stock
options and any stock appreciation rights granted on or after July 15, 2005
shall be exercisable for the lesser of the remaining term thereof or four years;
and

(d) Within 30 days after the Termination Date if the Release has become
effective and non-revocable or, if not made then, within seven (7) days after
the Release has become effective and non-revocable, Dubow shall receive a payout
of his awards under Gannett’s Long Term Incentive Plan (“LTIP”) or any
replacement plan or arrangement. The number of Performance Shares and the amount
of Cash-Based Performance Units earned by Dubow under the LTIP

 

- 4 -



--------------------------------------------------------------------------------

shall be determined as if Gannett’s performance for the Performance Period was
at the Threshold Performance Level for the entire Performance Period (as such
capitalized terms are defined under the LTIP); and

(e) Dubow shall not be required to mitigate damages or the amount of any payment
provided for under this Agreement by seeking other employment or otherwise, nor
will any payments hereunder be subject to offset in respect of any claims which
Gannett may have against Dubow, nor shall the amount of any payment or benefit
provided for in this Section 7 be reduced by any compensation earned as a result
of Dubow’s employment with another employer.

8. Miscellaneous Additional Benefits.

(a) Active Employment Benefits. Dubow shall be entitled to receive during his
period of active full-time employment with Gannett the following benefits:

(i) Customary Executive Benefits. All benefits, facilities or privileges, in
comparable amounts and under comparable terms and conditions, as are made
available during such period to any other senior executive of Gannett other than
sign-on bonuses and similar one-time benefits.

(ii) Stock Options and Restricted Stock Units. All Gannett stock options,
restricted stock units and any time-based equity awards granted to Dubow on or
after July 15, 2005 shall become fully vested within four years from the date of
grant and, with respect to a termination of his employment for any reason other
than for good cause as defined in Section 5(a)(iii), shall vest in full on the
Termination Date and the stock options and any stock appreciation rights shall
be exercisable for the lesser of the remaining term thereof or four years.

(b) Post-Employment Benefits. After Dubow ceases full-time active employment
(whether before or after reaching his normal retirement date) for any reason
other than good cause as defined in Section 5(a)(iii), he shall receive the
benefits described in Exhibit A to this Agreement.

(c) Retirement Plan Credit. If Dubow’s employment with Gannett terminates before
November 1, 2012 (the first day of the month following Dubow’s 58th birthday),
Dubow shall receive additional service credit for purposes of calculating
Dubow’s benefit under the Gannett Supplemental Retirement Plan, or a similar
plan adopted to replace such plan (the “SERP”), equal to the difference between
68 months and the number of full months of service credited to Dubow between
February 27, 2007 and the Termination Date. In the event that the preceding
sentence results in Dubow being credited with service for a period of time after
the Termination Date, benefits under the SERP shall be calculated as of the
Termination Date (or, if later, the date on which Dubow’s benefits would
commence under the SERP) by: (i) assuming that Dubow continued employment for
the period of time for which he is granted

 

- 5 -



--------------------------------------------------------------------------------

additional service credit; (ii) assuming Dubow’s age on the Termination Date
(or, if later, the date on which Dubow’s benefits would commence under the SERP)
is 58; and (iii) assuming Dubow’s annual compensation for such period of
additional service credit is equal to Dubow’s annual Base Salary and the greater
of (A) his most recent annual bonus as of the Termination Date or (B) the
average of his three most recent annual bonuses as of the Termination Date.
Nothing herein shall be construed to change the date when Dubow’s SERP benefit
will commence, which shall be governed by the terms of the SERP.

Notwithstanding the foregoing, in the event that Dubow’s employment is
terminated pursuant to Section 5(a)(i) or 5(a)(iii) above or by Dubow for any
reason other than those set forth in Section 6 above, or Dubow’s term of
employment expires by reason of Dubow failing to extend it, then Dubow will not
be credited with any additional service beyond the Termination Date.

9. Restrictive Covenant.

(a) Dubow agrees that (i) during the period of his employment hereunder and
(ii) provided that Dubow has received the payment under Section 5(d) or Sections
7(b) and 7(d), or if Dubow is terminated for good cause as defined in
Section 5(a)(iii), for a period of two (2) years after he ceases employment, he
will not, without the written consent of Gannett, seek or obtain a position with
a Competitor (as defined below) in which Dubow will use or is likely to use any
confidential information or trade secrets of Gannett, or in which Dubow has
duties for such Competitor within the United States that involve Competitive
Services (as defined below) and that are the same or similar to those services
actually performed by Dubow for Gannett. The parties agree that Dubow may
continue service on any boards of directors on which he is serving while
employed by Gannett.

(b) Dubow understands and agrees that the relationship between Gannett and each
of its employees constitutes a valuable asset of Gannett and may not be
converted to Dubow’s own use. Accordingly, Dubow hereby agrees that (i) during
the period of his employment hereunder and (ii) for a period of six months after
he ceases employment, Dubow shall not directly or indirectly, on his own behalf
or on behalf of another person, solicit or induce any employee to terminate his
or her employment relationship with Gannett or any affiliate of Gannett or to
enter into employment with another person. The foregoing shall not apply to
employees who respond to solicitations of employment directed to the general
public or who seek employment at their own initiative.

(c) For the purposes of this Section 9, “Competitive Services” means the
provision of goods or services that are competitive with any goods or services
offered by Gannett as of the date of this Agreement, including, but not limited
to newspapers, non-daily publications, television, radio, cable, Internet, and
other news and information services, and “Competitor” means any individual or
any entity or enterprise engaged, wholly or in part, in Competitive Services.
The parties acknowledge that Gannett may from time to time during the term of
this

 

- 6 -



--------------------------------------------------------------------------------

Agreement change or increase the line of goods or services it provides, and
Dubow agrees to amend this Agreement from time to time to include such different
or additional goods and services to the definition of “Competitive Services” for
purposes of this Section 9.

(d) Dubow agrees that due to his position of trust and confidence the
restrictions contained in this Section 9 are reasonable, and the benefits
conferred on him in this Agreement, including his compensation, are adequate
consideration, and since the nature of Gannett’s business is national in scope,
the geographic restriction herein is reasonable.

(e) Dubow acknowledges that a breach of this Section 9 will cause irreparable
injury and damage, which cannot be reasonably or adequately compensated by money
damages. Accordingly, he acknowledges that the remedies of injunction and
specific performance shall be available in the event of such a breach, and
Gannett shall be entitled to money damages, costs and attorneys’ fees, and other
legal or equitable remedies, including an injunction pending trial, without the
posting of bond or other security. Any period of restriction set forth in this
Section 9 shall be extended for a period of time equal to the duration of any
breach or violation thereof.

(f) In the event of Dubow’s breach of this Section 9, in addition to the
injunctive relief described above, Gannett’s remedy shall include (i) the right
to require Dubow to account for and pay over to Gannett all compensation,
profits, monies, accruals, increments or other benefits derived or received by
Dubow as the result of any transactions constituting a breach of the restrictive
covenants in this Section 9, and (ii) in the case of a breach during the term of
Dubow’s employment hereunder, the termination of all compensation otherwise
payable to Dubow under Sections 3 and 4 with respect to the period of time after
such breach, or (iii) in the case of a breach during the period described in
Section 9(a)(ii) or 9(b)(ii) above, the forfeiture to Gannett of any payment
made under Section 5(d) or Sections 7(b) and 7(d) herein.

(g) In the event that any provision of this Section 9 is held to be in any
respect an unreasonable restriction, then the court so holding may modify the
terms thereof, including the period of time during which it operates or the
geographic area to which it applies, or effect any other change to the extent
necessary to render this Section 9 enforceable, it being acknowledged by the
parties that the representations and covenants set forth herein are of the
essence of this Agreement.

10. Change in Control. Upon a change in control, as defined below, Dubow shall
receive the greater of (i) any compensation and/or other benefits that become
due under the Gannett Transitional Compensation Plan, or (ii) any compensation
and/or other benefits that become due under this Agreement, but not both. For
purposes of this Agreement, the term “change in control” has the same meaning
given it under the Transitional Compensation Plan (or any successor plan).

 

- 7 -



--------------------------------------------------------------------------------

11. Certain Additional Payments by Gannett.

(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any payment or
distribution by Gannett to or for the benefit of Dubow, whether paid or payable
pursuant to the terms of this Agreement or otherwise, but determined without
regard to any additional payments required under this Section 11 (a “Payment”)
would be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code (“Code”) or similar section (provided that Section 409A of the Code
shall not be treated as a similar section), or any interest or penalties are
incurred by Dubow with respect to such excise tax (such excise tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the “Excise Tax”), then Dubow shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by Dubow of
all taxes (including any interest or penalties imposed with respect to such
taxes), including, without limitation, any income taxes (and any interest and
penalties imposed with respect thereto) and any Excise Tax imposed upon the
Gross-Up Payment, Dubow retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Payments. It is the intention of the parties that
Gannett provide Dubow with a full tax gross-up under the provisions of this
Section 11(a) so that on a net after-tax basis, the result to Dubow shall be the
same as if the Excise Tax had not been imposed on a Payment. See Section 13(b)
of the Transitional Compensation Plan for the reduction (if any, but not below
zero) of any compensation and benefits to which Dubow is entitled to receive
under the terms of the Transitional Compensation Plan by any severance
compensation and benefits received by Dubow under the terms of this Agreement.

(b) All determinations required to be made under this Section 11 (including
whether and when a Gross-Up Payment is required, the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination)
shall be made by the nationally recognized accounting firm serving as Gannett’s
independent accounting firm (the “Accounting Firm”). The Accounting Firm shall
provide detailed supporting calculations to both Gannett and Dubow within 10
business days of Gannett’s receipt of notice from Dubow that there has been a
Payment or at such earlier time as is requested by Gannett. In the event that
the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the change in control, Dubow may appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by Gannett. Any Gross-Up Payment, as determined pursuant to
Section 11(a), shall be paid by Gannett to Dubow within 5 days of the receipt of
the Accounting Firm’s determination. Any determination by the Accounting Firm
shall be binding upon Gannett and Dubow.

 

- 8 -



--------------------------------------------------------------------------------

(c) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that Gross-Up Payments that will not have been made by Gannett
should have been made (the “Underpayment”) or that Gross-Up Payments will have
been made that should not have been made (“Overpayments”), consistent with the
calculations required to be made hereunder. In the event Dubow thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by Gannett to or for the benefit of Dubow.
If the Accounting Firm shall determine that an Overpayment has been made, Dubow
shall promptly repay the amount of the Overpayment to Gannett.

12. Legal Expenses and Interest. If, with respect to any alleged failure by
Gannett to comply with any of the terms of this Agreement, Dubow hires legal
counsel with respect to this Agreement or institutes any negotiations or
institutes or responds to legal action to assert or defend the validity of,
enforce his rights under, or recover damages for breach of this Agreement and
thereafter Gannett is found in a judgment no longer subject to review or appeal
to have breached this Agreement in any material respect, then Gannett shall
indemnify Dubow for his actual expenses for attorneys’ fees and disbursements,
together with such additional payments, if any, as may be necessary so that the
net after-tax payments to Dubow equal such fees and disbursements.

13. Trade Secrets and Confidential Information. Dubow agrees that unless duly
authorized in writing by Gannett, he will neither during his employment by
Gannett nor at any time thereafter divulge or use in connection with any
business activity other than that of Gannett any trade secrets or confidential
information first acquired by him during and by virtue of his employment with
Gannett.

14. Funding. Gannett may in its discretion establish a trust to fund any of the
payments which are or may become payable to Dubow under this Agreement.

15. Notice. Any and all notices referred to herein shall be sufficient if
furnished in writing and sent by registered mail to the parties.

16. Transferability. The rights, benefits and obligations of Gannett under this
Agreement shall be transferable, and all covenants and agreements hereunder
shall inure to the benefit of and be enforceable by or against, its successors
and assigns. Whenever the term “Gannett” is used in this Agreement, such term
shall mean and include Gannett Co., Inc. and its successors and assigns. The
rights and benefits of Dubow under this Agreement shall not be transferable
other than rights to property or compensation that may pass on his death to his
estate or beneficiaries through his will or the laws of descent and distribution
and the terms of any Gannett compensation or benefit plan.

 

- 9 -



--------------------------------------------------------------------------------

17. Severability. If any provision of this Agreement or the application thereof
is held invalid or unenforceable, the invalidity or unenforceability thereof
shall not affect any other provisions of this Agreement which can be given
effect without the invalid or unenforceable provision, and to this end the
provisions of this Agreement are to be severable.

18. Amendment; Waiver. This Agreement contains the entire agreement of the
parties with respect to the employment of Dubow by Gannett and upon execution of
this Agreement supersedes the Employment Agreement dated as of July 15, 2005,
between Gannett and Dubow. No amendment or modification of this Agreement shall
be valid unless evidenced by a written instrument executed by the parties
hereto. No waiver by either party of any breach by the other party of any
provision or conditions of this Agreement shall be deemed a waiver of any
similar or dissimilar provision or condition at the same or any prior or
subsequent time.

19. Tax Withholding. Gannett may withhold from any payments due to Dubow
hereunder, such amounts as its independent public accountants may determine are
required to be withheld under applicable federal, state and local tax laws.

20. Section 409A. The parties intend this Agreement to be governed by and
subject to the requirements of Section 409A of the Code, as amended, and the
Treasury Department regulations and other authoritative guidance issued
thereunder, and shall be interpreted and administered in accordance with the
intent that Dubow not be subject to tax under Section 409A of the Code (to the
extent such rules are applicable to payments or benefits under this Agreement).
If any provision of the Agreement would otherwise conflict with or frustrate
this intent, that provision will be interpreted and deemed amended so as to
avoid the conflict. Notwithstanding anything to the contrary contained herein,
in the event that Gannett determines that payments or benefits under this
Agreement would otherwise be subject to Section 409A of the Code, such payments
or benefits shall not commence until six months after the Termination Date (or,
if earlier, the date Dubow dies or becomes “disabled” as defined in Section 409A
of the Code).

21. Reimbursement of Compensation in Restatement Situations. Gannett will, to
the extent permitted or required by governing law, require reimbursement of any
bonus paid to Dubow after the date hereof where (a) the payment was predicated
upon the achievement of certain financial results that were subsequently the
subject of a restatement of financial statements, (b) the Board of Directors
determines that Dubow engaged in misconduct that caused or partially caused the
need for the restatement, and (c) a lower payment would have been made to Dubow
based upon the restated financial results. In each such instance, Gannett will
seek to recover Dubow’s entire annual bonus for the relevant period, plus a
reasonable rate of interest. Gannett and Dubow acknowledge that additional
reimbursements may be required under these or similar circumstances pursuant to
Section 304 of the Sarbanes-Oxley Act of 2002, as amended.

 

- 10 -



--------------------------------------------------------------------------------

22. Governing Law. This Agreement shall be governed by and construed under and
in accordance with the laws of the State of Delaware without regard to
principles of conflicts of laws.

[signature page follows]

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

GANNETT CO., INC. By:  

/s/ Duncan M. McFarland

  Duncan M. McFarland   Chairman of Executive Compensation Committee  

/s/ Craig A. Dubow

  Craig A. Dubow

 

- 12 -



--------------------------------------------------------------------------------

Exhibit A

Post-Employment Benefits

Life Insurance: Dubow owns a whole life insurance policy in an amount equal to 2
times salary and last bonus plus $300,000. Gannett will pay the policy premium
in full by age 65. Upon termination of employment, the policy’s face amount
reduces 10%, and 10% each year thereafter, to a minimum benefit of $350,000.
Notwithstanding the foregoing, any changes to the life insurance program
provided to Gannett Management Committee members generally shall also apply to
Dubow.

Travel Accident Insurance: If after his employment terminates Dubow is asked to
represent Gannett at a function or event and receives prior approval from the
then-current CEO, travel accident insurance coverage of $1,000,000 will be
provided while on business travel status.

Health Insurance: In addition to regular employee health insurance coverage,
Dubow receives supplemental health insurance coverage with a maximum annual
family benefit of $25,000. Upon termination of employment, and prior to
eligibility for Medicare, Gannett will provide health insurance coverage under
Gannett’s retiree medical policy and in accordance with the policy’s
contribution schedule. The maximum annual benefit under the supplemental health
coverage remains unchanged upon termination of employment. Upon death, the
maximum annual family benefit for eligible dependents becomes $12,500 per year
for life. Dubow also will receive the Medicare supplement and reimbursement for
the cost of Medicare Part B coverage.

Company Automobile: Upon termination of employment, the company automobile will
be offered to Dubow at its fair market value.

Use of Company Aircraft*: Use of Company aircraft will be made available to
Dubow for three years after his employment terminates at times not
inconveniencing the Company with the cost payable by Dubow at the Company’s
then-incremental hourly rate.

Legal and Financial Services*: The Company’s legal and financial counseling
services program will continue to be available to Dubow for three years after
his employment terminates on the same basis as it is available as an active
benefit at the time his employment terminates.

Company Facilities*: The Company will provide Dubow with an office, secretarial
assistance and access to Company facilities for three years after his employment
terminates at no charge.

Home office*: All computer and other equipment in Dubow’s office or home that
Dubow uses at the time his employment terminates shall be transferred to him. He
shall continue to receive computer system assistance as may be required for
three years after his employment terminates.

Clubs*: The Company will provide Dubow, for three years after his employment
terminates, with access to one club selected by Dubow for which the Company is
the member at the time of his retirement and to which he had access during his
employment, with Dubow to pay all costs of usage. Dubow may retain any personal
club memberships and will pay all future dues and expenses.

Gannett Foundation*: The Company will cause the Gannett Foundation to allocate
the sum of $20,000 of Foundation funds annually to Dubow for the purpose of
making grants at the direction of Dubow outside of the Foundation’s normal grant
solicitation process, subject to the general grantmaking guidelines of the
Foundation and all applicable legal restrictions, including those pertaining to
private foundations under the Internal Revenue Code.

 



--------------------------------------------------------------------------------

*/ These benefits shall terminate in the event that Dubow provides Competitive
Services to a Competitor as set forth in Section 9.

 

- 14 -